Dismissed and Memorandum Opinion filed April 6, 2006








Dismissed and Memorandum Opinion filed April 6, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01269-CV
____________
 
IN THE INTEREST OF N.C., A CHILD
 

 
On Appeal from the
313th District Court
Harris County,
Texas
Trial Court Cause No.
05-08824J
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order
signed December 14, 2005, certifying the defendant to stand trial as an adult
and transferring the defendant to a criminal court.  Such an order is only appealable
in conjunction with the appeal of a conviction of or an order of deferred
adjudication for the offense for which the defendant was transferred to
criminal court.  See Tex. Code Crim. Proc. art.
44.7(a), (b). 
On March 7, 2006, notification was
transmitted to all parties of the Court=s intent to
dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered
dismissed.
PER CURIAM
Judgment
rendered and Memorandum Opinion filed April 6, 2006.
Panel consists
of Justices Hudson, Fowler, and Seymore.